MILLS, Chief Judge,
concurring in part and dissenting in part:
I concur in part and dissent in part. I would affirm the trial court’s order in all respects.
I agree with Judge Smith’s opinion that the. trial court had jurisdiction of the delinquency petition and that the officers were justified in stopping the car in which D.C.E. was a passenger because they were justified under the circumstances in having a reasonable suspicion that the municipal ordinance was being violated.
I disagree with Judges Smith and Ervin that the defendant’s unprovoked and obscene language was. constitutionally protected. There is no doubt in my mind that defendant’s words were fighting words which by their utterance inflicted injury and tended to incite an immediate breach of the peace. White v. State, supra.